PER CURIAM.
We affirm the order establishing summer visitation, as none of the arguments made by the appellant on appeal were preserved by proper objection in the trial court. In addition, the issues are moot for the previous summer’s visitation. Nevertheless, we take this opportunity to observe that the restrictions regarding the possession of guns by the child or by the father in the presence of the child are overly broad. Even though the guardian ad litem and mother sought a prohibition against the child handling a real gun, BB gun, or paintball gun because of the child’s *988tender years and his unfortunate experience with a BB gun on a visit with the father, the trial court additionally included in the prohibition toy guns. No evidence showed that the child should be disallowed to possess or play with a pop gun, water pistol or some similar childhood toy.
WARNER, GROSS and CIKLIN, JJ„ concur.